DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 9 and 17 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
Applicant’s amendments filed August 30th, 2022 do not place the claims in condition for allowance since previously cited prior art by “Tang” in view of “Tang ‘790” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.


Response to Arguments
Applicant’s arguments (see remarks pages 10-11 of 12) filed August 30th, 2022 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Applicant respectfully submits that the "time moment when the terminal device will perform the pre-scheduled service" is at best a commencing time point when the terminal device starts performing the pre-scheduled service. However, the time moment of Tang is not a time period, and as such, Tang has not been shown to teach or suggest that the time moment is a time period "that remains before a timer corresponding to the one or more data packets expires," as recited in amended claim 1 [Remarks, page 11 of 12].
	
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tang '790 pg. 3, ¶81; pg. 4, ¶88 discloses as follows:

	[0081] Specifically, the terminal device sends a system message request to the network device, where the system message request is used to request the network device to send a system message to the terminal device, and the system message is information for the terminal device to access the wireless local area network ...

	[0088] In other words, the system message request may correspond to a specific preamble. When the network device receives a random access message on a specific preamble, it considers that the terminal is requesting the system message, and the network device may send the system message in a broadcast manner.

	In other words, Tang '790 teaches: 
	
	the time moment is a time period "that remains before a timer corresponding to the one or more data packets expires" by disclosing -

	the system message request corresponds to a specific preamble. When the network device receives a random access message on the specific preamble, it considers that the terminal is requesting the system message, for the network device to send the system message in a broadcast manner.

       	Therefore a prima facie case of obviousness is established by “Tang” in view of “Tang ‘790” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469